632 S.E.2d 771 (2006)
360 N.C. 490
STATE of North Carolina
v.
Davy Gene STEPHENS.
No. 10A96-3.
Supreme Court of North Carolina.
May 4, 2006.
Paul M. Green, Durham, Kristin D. Parks, Raleigh, for Davy Gene Stephens.
Steven F. Bryant, Assistant Attorney General, Thomas H. Lock, District Attorney, Robert Dale Stubbs, Assistant District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of September 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Johnston County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 4th day of May 2006."